Citation Nr: 1111191	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  06-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for type II diabetes mellitus secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amy M. Smith






INTRODUCTION

The Veteran served on active duty from September 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in February 2009, when it was remanded for additional development.  Such development having been completed, the appeal has been returned to the Board for further review.


FINDING OF FACT

The Veteran's currently-shown type II diabetes mellitus was not present until many years after service and did not result from active military service, to include exposure to herbicides.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in active service, nor may service connection for such disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).

The foregoing notice requirements were satisfied by a March 2005 letter.  In addition, following the letter, the October 2006 statement of the case and January 2010 supplemental statement of the case were issued, each of which provided the Veteran with additional time to submit more evidence.

Also, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as assigning a disability rating or effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  As will be discussed in the following decision, the Board is denying the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  As such, no rating or effective date will be assigned.

Also, the Board finds that the duty to assist provisions of the VCAA have been met in this case.  In accordance with the Board's February 2009 remand, the Veteran's service personnel records were obtained and associated with the claims file, and the RO undertook efforts to verify the Veteran's claimed exposure to Agent Orange.  Further, all relevant treatment records adequately identified by the Veteran have been obtained and associated with the claims file.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In this regard, the Board notes that in a March 2011 Informal Hearing Presentation, the Veteran's representative argued that although some personnel records had been obtained, travel records and duty assignments had not been specifically requested or verified.  However, the request for personnel records would reasonably encompass available travel records and duty assignments, and therefore, further development in this regard is not warranted.  

General Laws And Regulations

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if a Veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to a herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R.  § 3.307(a)(6)(iii).  These regulations also stipulate the diseases for which service connection may be presumed due to herbicide exposure, which include Type II diabetes mellitus.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).

Moreover, an appellant who does not meet the statutory criteria for presumptive service connection based on herbicide exposure is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently-shown type II diabetes mellitus is the result of exposure to Agent Orange during active military service.  Specifically, he claims that en route to Thailand, where he was reportedly stationed from April 1970 to April 1971, his military flight had a stopover in Vietnam.  Additionally, he asserts that Agent Orange was used to defoliate the base where he was headquartered in Udorn, Thailand, and also that his military duties required him to visit other locations in Thailand where Agent Orange was used.

Available service records show that the Veteran served in Thailand in 1970 and 1971 as a communications and electronics intelligence officer with the 7th Radio Research Field Station.  They do not reflect that he served in the Republic of Vietnam at any time, with a March 2005 National Personnel Records Center response indicating that they were unable to determine whether or not the Veteran had in-country service in Vietnam.  

The Board is cognizant that the Veteran's DD 214 shows his receipt of the Vietnam Service Medal and Republic of Vietnam Campaign Medal; however, this does not establish that he was on land in Vietnam.  See Haas v. Peake,  VAOPGCPREC 27-97.  The Board also acknowledges the Veteran's submission of multiple lay statements from various servicemembers, which describe stopovers in Vietnam en route to Thailand and other locations.  While these statements may show that some individuals had stopovers in Vietnam, they fall short of showing that the Veteran's particular flight to Thailand involved visitation to Vietnam.  As such, they are of no probative value and do not establish that the Veteran was ever on land in Vietnam.  

As the evidence does not establish that the Veteran was present on the landmass of Vietnam, he is not presumed to have been exposed to herbicides during service.

There is also no evidence that the Veteran was otherwise exposed to Agent Orange during service, including while he was stationed in Thailand.  In this regard, the Board acknowledges the Veteran's contentions that Agent Orange was sprayed at his based in Udorn, and that his duties required him to visit other locations in Thailand where Agent Orange was used (in an April 2007 statement, he listed these locations as Chaing Mai, Ubon, and south of Bangkok).  The Board also acknowledges statements from servicemembers, in which they describe observing the spraying of Agent Orange at military bases in Thailand, including Udorn, and also that aircraft carrying Agent Orange (including C-123's involved in Operation Ranch Hand) operated at the Udorn base.  

However, the adequacy and credibility of the foregoing assertions is significantly undermined by an official VA Memorandum regarding herbicide use in Thailand during the Vietnam Era.  Significantly, this document indicates that while government approved commercial herbicides were frequently used for vegetation control within the perimeters of air bases in Thailand, there are no records that tactical herbicides such as Agent Orange were used or stored in Thailand.  In this regard, the document notes that limited testing of tactical herbicides was conducted in Thailand from April through September 1964 at the Pranburi Military Reservation, but that this location was not near any U.S. military installation or Royal Thai Air Force Base, and only five U.S. military personnel were involved in the testing.  

Additionally, with respect to Operation Ranch Hand, specifically, the Memorandum indicates that while UC-123 aircraft and U.S. Army Chemical Corps helicopters aerially applied Agent Orange, there are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964, 

In short, the record simply does not present a satisfactory factual background to establish that the Veteran was exposed to herbicides, including Agent Orange, during service.

Additionally, there is no evidence that the Veteran's type II diabetes mellitus is directly related to service.  Service physical examination reports are absent for complaints or findings of diabetes.  Nor do these records reflect symptoms such as excessive thirst or frequent urination.  Additionally, there is no evidence of diabetes mellitus within the initial post-service year (to trigger the application of the legal presumption of service connection for chronic disease).  The first evidence describing type II diabetes mellitus is an October 2002 private treatment report reflecting a diagnosis of such.  Although subsequent private records reflect continued treatment for diabetes, none of these records reflect a medical opinion linking this condition to the Veteran's active military service.  While the Veteran may sincerely believe that his diabetes is related to his active military service, he is not competent to express an opinion as to the etiology of this condition.  Espiritu, 2 Vet. App. 492, 494 (1992).

Based on the foregoing evidence, the Board finds that the Veteran's type II diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred in active service or presumed to have resulted from herbicide exposure.  The preponderance of the evidence is against the claim.  Service connection is not warranted, and the appeal is denied.






ORDER

Service connection for type II diabetes mellitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


